.




          OFFICE    OF THE ATTORNEY       GENERAL       OF TEXAS
                                 AUSTIN




    Hoaor~ble fuar    famrr
    stat.  Trudurrr
    Au&la,   Tuaa




                                                    t   Pramyour depart-
                                                    aad the ~yastlon

                                                 of trustomat-
                                                  aad the3&r

                                                oa the sasspro-
                                               Tkis18tter ia-



                                oana rorw&me    ooEm8around.
                                wed or Trust hare tha note
                              a tha amountnamed?*
                                 t   appLira to this     question   la   Arti-
                                 atedRwlaad     Clril3tatuteSot Texa8,

               "(a) imwpt 14 ~brsin otharwirr pmvlhed,
          there 18 herebylorid   and aaaessod  a tax of ton
          (lO#)  oenk on moh oao Hun&o8 ($lOO.OO)    Dolltarr
          or rraotioa thrrror, 01ar the f lrrt Two Hnabul
          (@OO.OO)Dollar&oa all notesand obllg~tioas
                br obrttel
          reotwsd         mortgage     deedof trust, m-
          obaio*a lloaoontraot,    tea.60Pelien,ooadIt:oml
  sales oontraot nnd all lnatrumcmts of a rlmilm
  star*     whloh arc rllod or rroorded in tIm orrlor
  Or the County Clerk under the Registration                        LLWS
  of thla State; provided that no tax &ml]. be
  levied on hiatrumnta eeourlry: an amount of Two.
 Hundred ($ZOO.OO) Dollam,                     or leua.     titer   thr
  rtfeotlrr      date of this ,tolo               t,opt  an hsrsh-
  after prodded,            no 6Uoh iastnmcnt            shall be filed
  or reoordod by any County clerk in thla State
 until there tiis been affixed to auah lnstruncnt
  Utmpa in BOO~dLUlO8with the ~ovialon~                           of this
  eootloa;     provlblq         further that should the lnetru-
 mcnt illedill           the 0rrior or the courltp Clerk be
  ssourlty     of M obligation                that his property pledged
  as aeourity         in a State or states otk.cr than Texas,
  the tax shall be based upon the reasonable                        oaeh
  value or all poperty               p1edEcd la Texas l.n the po-
  portion that raid property la Text16 bears to the
  total value of tke popcrty                    asourln& the obllga-
  tloa; ma provldine rather,                      that exocpt M to
 rcnmals or ertensloaa                 & aoorurd Interest,           the
  provisions        or this asotlon shall not apply to
  lnstruraenta glrsn ln renewal or cxtenaloaa                       of la-
  ltr unenta      thersrore       atanped under         the prorieioaa
 or this Aot or tie one amended hereby, and shall
 not apply to lnatnmanta                   given b the refundlag
.0f axletAng bonds or obligation8                      where the PI%-
  oedlng lastrucioat of asourlty was atruzpd in
  aooordanoe with this Act, or the one amndod
  hereby; protided further that the tax levied la
  thlr Aot shall apply to or&r one iaBtaw9nt,                          the
  0x1 of the greatest danominatlon,                     rhrrr aeraral
  in6tru~~1taue             ~atbnpcuane0ualy            0xe0ma to aa-
  owe ona obllgctlon;              and provided rurthar-that
  whan onoa ateqmd as provided                     herein,    On lnatru-
  sent wiy be rcoordrd In any number of Countlra
  Ln this 3tats without again being 60 Otaqmd.
  Thla leotlon shall not apply to inatrumoata,
  notba, or other obll@tlons                     taken by or on bahalf
  or the mlted stats6 or 0r the state of T~xM,
  or cmp owporate agtmop m lnatrunentdlty of the
  vnited Statsap            or the state OS Taxas, in oarrp-
   l.n- out a goopermental purpose as expressed in
  any AOt or the @mgr666 or the waited stats6 nor
  or tho Legislature             or the State of Texaa, aor
   shall thla seotloa apply to l.natrumcat8,notea or
   other obllgatlona           taken by or on behalf or National
  ~at&Aq Assoolatlopa               organlied        under the laws of
Honorable fraso Jams,     Pago S


     tha unltrd 3tate6,     acr hatruacata,     not86 ar
     othur oblfgatloaa     taken by or on bchd.2 af Stat8
     Bw       corporations     of the Stats of Toxaa ora-
     atod ucdar Tltlo 16 0: tho novised Civil 3tatutea
     or Taxna, nor shall the provlalonz of al6 aao-.
     tion   apply to obll&atlons     or inatrunmta     aeour6d
     by llu~   on oropa andrUmOr         6grlcultumlpro-
     duota,or fo livestook       or farm iraplemnte, or on
     abetract 0r judgment.
             *It the amunt saaured by ac lnztrmant    la
      cot sxproasad thorsin,    or if 6ny pert d the so-
      ourity daaorlbed in ecy zuoh hztnmsnt      appocra
      to be looatad wlthout the State ot Texas tha
      cimnty clerk zhcll roqA.ro proof by nAtton atil-
      dnvlta of suoh ractz 88 imy bo neooszary to do-
      terzilna the tx!acult 0r tkio tax due.
              I   papent   of the tcu as haraby lavlod
      shall   be rtidenoed  by aiiiring  tha stamps herein
      providedfor, to all lnatrumontz lmludadrlthln
      the pmvl6lonz    oi tha Aott and it zhzll ba t&e
      duty of the stats Treaatlrer at aiU tin08 to keep
      a supply of auoh atzxpz on hand ror zaln to
      peraoa upoa deaaad and pzymant therefor, aad 3,
      state Treasurershall at the request ti my county
      clerkor the State of Texasoonzlgn said stamps
      to the dlfferoat Ocunty Clark6. . . **

              This la a tax on the privllagaor having a 11811
reoorded uttdar           lstxatlon  16~ of the stats, and it
                          aolpal mount of the obligation   se-
                        6a6 vb Yry6r, 163 3. fi. (&qaS4.
            !&authe rirst deadof trustVITLB      raocrdodla this
 ma8 thecmountai     the taxwaz oaloalatadonthe         pcinolpal
 amount or t&a debt aeoumd, without rsgzrd to lntsraat          that
 naa to aoorua, that la, it w6r3oaloulatrd on tia.ammat of
 the debt 68 it exiBt6d at that t&ie.     Tha aaoond&ad at
 trust ua6 to 8801.~6 a new lndabtsdnasa.      Although it ua~~
 an lnCabtrdnea6 that raprez&tzthe interest         that aooruad
 on the rlretnote   seoio‘ad by tha first daad of trust,       It
 had not aooruad and tharetora   did not exist    whoa tha first
 deed of trust naa reoorded.

           us have heretortim   stated in Attorney oen6&1*6
 opinion No. 0-3lE6, datsd February l8, 1941, that In a on60           -
 in whloh 6 llaa faatrumant   68oudag a noto h66 basn proper4
Honorable    JO880 Jauw, Page 4


 #tampod and that note 1~ raaemud 8ad a new lion lnatrumnt
 in roomdad that the amunt of the non no*a that “ro ,rosents
 other money advanoad or lntcr88taOOrUttdon the orlg 1 r&
 lnaebttu¶nezar should be The mount on *iah the atop tax
.on the zeoond lien lndtruntit should bo oeloulated.
           our anawar~ to your waztlon is that the zeoond
dead of truzt you azk about iz aubJoot to the note stamp tax,




                                          BY (81    caollc. Rotsoh
                                                         ASSIBteult

 A??!?JVEDDE&m,        1941                APPROVED
                                           Oplnlon Comlttee
 (3)     c3rover
               mhra                        BY 8. We IL   Chairma
 first    AaalaSat   Attorney   ouneral
                                                          .



 ccR:np